Exhibit 10.3

 

MAGELLAN  HEALTH, INC.

 

2016 MANAGEMENT  INCENTIVE  PLAN

 

PERFORMANCE-BASED  RESTRICTED  STOCK  UNIT AGREEMENT

 

REFERENCE NUMBER:  2016 - MARCH 3, 2017 – [Employee Name]

 

As of March 3, 2017

SECTION 1.   GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS.

(a)            Performance-Based Restricted Stock Units.  On the terms and
conditions set forth in this Agreement and each Notice of Performance-Based
Restricted Stock Unit Award referencing this Agreement, Magellan Health, Inc.
(the “Company,” as further defined below) grants to the Grantee referred to on
the signature page hereof the right to receive on the Settlement Date (as
hereinafter defined) the number of shares of Ordinary Common Stock, $0.01 par
value per share, of the Company (“Shares,” as further defined below) equal to
the number of “Performance Stock Units” awarded to the Grantee as set forth in
the Notice of Performance-Based Restricted Stock Unit Award, subject to
adjustment thereto on account of any change that may be made in the Shares as
provided by Section 4 below (the “Performance Unit Shares”).  Each such Notice
of Performance-Based Restricted Stock Unit Award, together with this referenced
Agreement, shall be a separate “Performance-Based Restricted Stock Unit”
governed by the terms of this Agreement and any such separate Performance-Based
Restricted Stock Unit may be referred to herein as the “Performance-Based
Restricted Stock Unit,” and, as pertinent, any of multiple Notices of
Performance-Based Restricted Stock Unit Award referencing this Agreement may be
referred to herein as the “Performance-Based Restricted Stock Unit Award
Notice.”

(b)            2016 Management Incentive Plan and Defined Terms.  The
Performance-Based Restricted Stock Unit Award is granted under and subject to
the terms of the 2016 Management Incentive Plan, as amended and supplemented
from time to time (the “Plan”), which is incorporated herein by this
reference.  Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Plan.

(c)            Scope of this Agreement.  This Agreement shall apply both to the
Performance-Based Restricted Stock Unit and to any Performance Unit Shares
acquired upon the settlement of the Performance-Based Restricted Stock Units.

SECTION 2.   VESTING AND SETTLEMENT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS.

(a)            Vesting.  The Performance-Based Restricted Stock Unit shall vest
in whole or in part on the date or dates provided by the Notice of
Performance-BasedRestricted Stock Unit Award, provided that Grantee remains in
the Service of the Company, a Subsidiary or a Parent company at such date; it
being understood that the Notice of Performance-Based





 

--------------------------------------------------------------------------------

 



Restricted Stock Unit Award may provide that the Performance-Based Restricted
Stock Unit shall vest upon termination of Grantee’s Service in such
circumstances as are provided in the Notice of Performance-Based Restricted
Stock Unit Award.

(b)            Settlement in Shares.  Subject to the following provisions of
this Section 2, the Company shall settle the Performance-Based Restricted Stock
Unit, to the extent it has vested, on the date on which the Performance-Based
Restricted Stock Unit has vested (or, if such date is not a Business Day, the
next Business Day) by the delivery to Grantee of the number of Performance Unit
Shares equal to the number of Performance-Based Restricted Stock Units so
vested.  The date on which a Performance-Based Restricted Stock Unit is to be
settled is herein referred to as the “Settlement Date.”  Subject to subsection
2(b) below, in settlement of the Performance-Based Restricted Stock Unit, the
Company shall cause to be issued on the Settlement Date or as soon as
practicable thereafter (but not more than five business days) an appropriate
certificate or certificates for the Performance Unit Shares, registered in the
name of the Grantee (or, at the direction of the Grantee, in the names of such
person and his or her spouse as community property or as joint tenants with
right of survivorship or as tenants in the entirety);  provided, however, that
such Performance Unit Shares shall be subject to such restrictions on transfer
or other restrictions as are provided by the Performance-Based Restricted Stock
Unit Award Notice and the certificates so issued may bear a legend reflecting
such restrictions and any restrictions applicable in accordance with subsections
2(g) and 3(c) below.

(c)            Alternative Settlement in Cash.  In lieu of settlement of the
Performance-Based Restricted Stock Unit in Performance Unit Shares, the
Committee may in its sole discretion elect to settle all or a portion of the
Performance-Based Restricted Stock Unit by a cash payment equal to the Fair
Market Value as of the Settlement Date of the Performance Unit Shares that would
otherwise have been issued under this Agreement.  Such payment may be made by
good check of the Company issued in accordance with its normal payroll practices
or such other means as are acceptable to the Company

(d)            Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) the Company is required to withhold as a result
of the grant of the Performance-Based Restricted Stock Unit and/or the issuance
of Performance Unit Shares (or cash in lieu of Performance Unit Shares) in
settlement of a Performance-Based Restricted Stock Unit and, as a condition to
the grant of the Performance-Based Restricted Stock Unit or issuance of the
Performance Unit Shares in settlement thereof, the Grantee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements.    

(e)            Injurious Conduct.  Except as otherwise explicitly provided by
the Performance-Based Restricted Stock Unit Award Notice or other Award document
or by an agreement executed by the Company with the approval of the Committee,
in the event the Grantee has engaged in Injurious Conduct as defined in, and as
determined to have occurred in accordance with, Section 12 of the Plan during
Grantee’s Service or during the year following termination of Grantee’s Service,
then (i) no Performance Unit Shares shall be issued to Grantee in connection
with the settlement of a Performance-Based Restricted Stock Unit Award under the
Plan after such determination (even if such Award is fully





2

--------------------------------------------------------------------------------

 



vested) nor shall any other benefit of any Award thereafter accrue to the
Grantee under this Agreement or the Plan (including by reason of the lapse of
any restriction on transfer or other restriction then applicable to Performance
Unit Shares that have been issued), and the Company shall not complete the
settlement of any other Award, and (ii) any such unsettled Performance-Based
Restricted Stock Unit Award shall be forfeited and shall terminate and any
Performance Unit Shares subject to any such restrictions shall be forfeited
(provided, however, that the foregoing shall not excuse the Company from
settling, completing delivery of or removing any legend restricting the transfer
of (A) any Restricted Stock Award or (B) Performance-Based Restricted Stock Unit
Awards and any related Dividend Equivalent Rights the settlement of which have
been deferred at the election of the Grantee, if such Restricted Stock Award or
Performance-Based Restricted Stock Unit Awards were fully vested before the date
such Injurious Conduct occurred (as so determined)).  In addition, except as
otherwise specifically provided by a Performance-Based Restricted Stock Unit
Award Notice or other Award document or by an agreement executed by the Company
with the approval of the Committee, in the event the Grantee has engaged in
Injurious Conduct as defined in, and as determined to have occurred in
accordance with, Section 12 of the Plan during Grantee’s Service or during the
year following termination of Grantee’s Service, any benefits realized by
Grantee as a result of any Award under the Plan at any time after such Injurious
Conduct occurred (as so determined), whether upon vesting or exercise of an
Option, lapse of restrictions on Option Shares, vesting of Restricted Stock
Awards or Stock Units or related Dividend Equivalent Rights, or the lapse of any
restrictions on Shares issued as a result thereof, or as a result of any other
settlement of an Award, shall be forfeited by Grantee and Grantee shall pay over
to the Company in cash the amount of any benefits so received by Grantee or
deliver to the Company any Shares so received by Grantee and still owned by
Grantee (provided, however, that the foregoing shall not require the forfeiture
of or excuse the Company from settling, completing delivery of or removing any
legend restricting the transfer of (i) any Restricted Stock Award or (ii) Stock
Units and any related Dividend Equivalent Rights the settlement of which have
been deferred at the election of the Grantee, if such Restricted Stock Award or
Stock Units were fully vested before the date such Injurious Conduct occurred
(as so determined)).  A forfeiture of benefits as provided hereby upon the
Committee determining that Grantee has engaged in Injurious Conduct during
Grantee’s Service or during the year following termination of Grantee’s Service
shall not relieve Grantee of any other liability he or she may have to the
Company, any Subsidiary or any Parent as a result of engaging in the Injurious
Conduct.    

(f)            Transfer Restrictions On Performance Unit Shares.  Subject to
subsection 2(d) above and subsections 2(g) and 3(c) below, unless otherwise
provided by the Performance-Based Restricted Stock Unit Award Notice or another
agreement between Grantee and the Company, upon the acquisition of Performance
Unit Shares pursuant to the settlement of a Performance-Based Restricted Stock
Unit Award, Grantee shall be free to dispose of the Performance Unit Shares so
acquired in any manner and at any time.

(g)            Securities Law Restrictions On Issuance of Performance Unit
Shares.  Unless a registration statement under the Securities Act permitting the
sale and delivery of Performance Unit Shares upon settlement of the
Performance-Based Restricted Stock Unit Award is in effect on the Settlement
Date, the Company shall not be required to issue





3

--------------------------------------------------------------------------------

 



Performance Unit Shares upon such settlement, except as otherwise provided in
this subsection.  The Company shall use its commercially reasonable efforts to
register under the Securities Act sufficient Performance Unit Shares to permit
delivery to Grantee of all Performance Unit Shares that may be acquired by
Grantee upon the settlement of the Performance-Based Restricted Stock Unit
Award; provided,  however, that the Company shall only be so required to
register the Performance Unit Shares on Form S-8 under the Securities Act (or
any successor form).  Notwithstanding the foregoing, the Company shall, if
Grantee has given the Company at least 90 days’ notice requesting the Company to
register in accordance with the foregoing provisions of this subsection the
Performance Unit Shares that may then be acquired by Grantee upon settlement of
the Performance-Based Restricted Stock Unit Award and the Company has failed to
do so, issue Performance Unit Shares to Grantee upon settlement of the
Performance-Based Restricted Stock Unit Award without registration thereof under
the Securities Act if (i) Grantee represents, effective on the date of such
issuance, in writing in a form acceptable to the Company (A) that such
Performance Unit Shares are being acquired for investment and not with a present
view to distribution, (B) Grantee understands that the Performance Unit Shares
have not been registered under the Securities Act and cannot be sold or
otherwise Transferred unless a registration statement under the Securities Act
is in effect with respect thereto or the Company has received an opinion of
counsel, satisfactory to it, to the effect that such registration is not
required, (C) that Grantee has, alone or together with any qualified advisor,
such knowledge and experience in financial and business matters as is necessary
to evaluate the risks of an investment in the Performance Unit Shares, is
acquiring the Performance Unit Shares based on an independent evaluation of the
long-term prospects of an investment in the Performance Unit Shares and has been
furnished with such financial and other information regarding the Company as the
Grantee has requested for purposes of making such evaluation, and (D) Grantee is
able to bear the economic risk of an investment in the Performance Unit Shares
subject to such restrictions on Transfer and (ii) if the Company determines that
under the circumstances issuing the Performance Unit Shares pursuant to such
settlement of the Performance-Based Restricted Stock Unit Award is lawful;
provided,  however, that the Company may require, as a condition of such
issuance of Performance Unit Shares, that Grantee execute and deliver to it such
other certificates, agreements and other instruments as in the judgment of the
Company, upon advice of counsel, are necessary or appropriate to assure that
the  Performance Unit Shares are issued to Grantee in accordance with the
Securities Act and any other applicable securities law and may require that any
certificates representing Performance Unit Shares so issued bear any restrictive
legend appropriate for such purpose.  In addition, even if a registration
statement under the Securities Act permitting the delivery of Performance Unit
Shares upon settlement of the Performance-Based Restricted Stock Unit Award is
in effect at the Settlement Date, the Company may suspend the issuance of
Performance Unit Shares pursuant to the settlement of all Performance-Based
Restricted Stock Unit Awards issued under the Plan for such period of time as in
the judgment of the Company, upon advice of counsel, is necessary in order for
the Company to come into compliance with all the reporting requirements
applicable to the Company pursuant to Section 13(a) of the Exchange Act or to
otherwise avoid in connection with the issuance of the  Performance Unit Shares
under such registration statement a violation of Sections 10, 11 or 12 of the
Securities Act.  If the Company suspends the issuance of Performance Unit Shares
pursuant





4

--------------------------------------------------------------------------------

 



to the settlement of Performance-Based Restricted Stock Unit Awards issued under
the Plan, the Company shall give prompt written notice thereof to the Grantee
(but the failure of the Company to give such notice shall not prevent the
Company from suspending the issuance of Performance Unit Shares as permitted
hereby) and, at such time as such period of suspension ends, shall give prompt
written notice thereof to Grantee.  Notwithstanding that the Company in
accordance with this subsection may not be able to issue Performance Unit Shares
in settlement of a Performance-Based Restricted Stock Unit, the Company shall
not be required to settle a Performance-Based Restricted Stock Unit in cash, but
may do so if it elects in its discretion to do so, as provided by subsection
2(c) above.

(h)            Special Distribution Rules to Comply with Code Section 409A.  In
the event that any Performance-Based Restricted Stock Units constitute a
“deferral of compensation” under Section 409A of the Internal Revenue Code (the
“Code”), the timing of settlement of such Performance-Based Restricted Stock
Units  (hereinafter defined as “409A RSUs” will be subject to applicable
limitations under Code Section 409A and Section 19(a) of the Plan, including the
following restrictions on settlement:

 

(i)        The “six-month delay rule.” The six-month delay rule will apply to
409A RSUs if these four conditions are met:

a.   The grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h));

b.   A distribution of shares is triggered by the separation from service (but
not due to death);

c.   The Grantee is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof).  The Company will determine status of “key
employees” annually, under administrative procedures applicable to all 409A
plans and arrangements; and

d.   The Company’s stock is publicly traded on an established securities market
or otherwise.

If it applies, the six-month delay rule will delay a distribution in settlement
of 409A RSUs triggered by separation from service where the distribution
otherwise would be within six months after the separation.  

·



Any delayed payment shall be made on the date six months after separation from
service.

 

·



During the six-month delay period, accelerated distribution will be permitted in
the event of the grantee’s death and for no other reason (including no
acceleration upon a Change in Control), except for the limited exceptions
permitted under the 409A regulations.

 





5

--------------------------------------------------------------------------------

 



·



Any payment that is not triggered by a separation from service, or triggered by
a separation from service but which would be made more than six months after
separation (without applying this six-month delay rule), shall be unaffected by
the six-month delay rule.  Each payment in a series of installments would be
treated as a separate payment for this purpose. If the terms of a 409A RSU
agreement impose this six-month delay rule in circumstances in which it is not
required for compliance with 409A, those terms shall not be given effect.

(ii)       Change in Control Rule.

a.   If any distribution of 409A RSUs would be triggered by a Change in Control,
such distribution will be made only if, in connection with the Change in
Control, there occurs a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation
§ 1.409A-3(i)(5) (a "409A Change in Control").

b.   In this case, distribution of the 409A RSUs shall occur not later than five
business days after (i) the occurrence of a 409A Change in Control occurring at
the time of or following the Change in Control or (ii) upon occurrence of the
Change in Control occurring within 90 days after the 409A Change in Control, but
only if the occurrence of the Change in Control is non-discretionary and
objectively determinable at the time of the 409A Change in Control (in this
case, the Grantee shall have no influence on when during such 90-day period the
settlement shall occur).

c.   Upon a Change in Control during the six-month delay period, no accelerated
distribution applies (even if the events involve a 409A Change in Control) to a
distribution delayed by application of the six-month delay rule.

(iii)      Separation from Service.

a.   Any distribution in settlement of 409A RSUs that is triggered by a
termination of employment will occur only at such time as the participant has
had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

b.   In particular, if a grantee switches to part-time employment or becomes a
consultant in connection with a termination of employment, whether the event
will be deemed a termination of employment for purposes of





6

--------------------------------------------------------------------------------

 



409A RSUs will be determined in accordance with Treasury Regulation
§ 1.409A-1(h).

(iv)      Other Restrictions. 

a.   The settlement of 409A RSUs may not be accelerated by the Company except to
the extent permitted under 409A. 

b.   Any restriction imposed on RSUs under these 409A Compliance Rules or
imposed on RSUs under the terms of other documents solely to ensure compliance
with 409A shall not be applied to RSUs that are not 409A RSUs except to the
extent necessary to preserve the status of such RSUs as not 409A RSUs.  If any
mandatory term required for 409A RSUs or non-409A RSUs to avoid tax penalties
under Section 409A is not otherwise explicitly provided under this document or
other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein, and

(v)       Any other applicable provisions of Plan Section 19(a) will apply to
such Performance‑Based Restricted Stock Units. 

SECTION 3.   TRANSFER OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD OR
PERFORMANCE UNIT SHARES

(a)            Transfers Generally Prohibited.  Except as otherwise provided by
the Performance-Based Restricted Stock Unit Award Notice or otherwise permitted
by the Plan or in the case of a transfer permitted by subsection 3(b) below, the
Performance-Based Restricted Stock Unit Award may be settled only during the
Grantee’s lifetime and only by the issuance of Performance Unit Shares (or a
cash payment in lieu thereof where permitted by the Performance-Based Restricted
Stock Unit Award Notice) to Grantee.  Except as otherwise provided in subsection
3(b) below, the Performance-Based Restricted Stock Unit Award and the rights and
privileges conferred by the Performance-Based Restricted Stock Unit Award shall
not be sold or otherwise Transferred.

(b)            Certain Transfers Permitted.    Notwithstanding the foregoing
provisions of this Section 3, the Performance-Based Restricted Stock Unit Award
may be Transferred (i) in the event of the Grantee’s death, by will or the laws
of descent and distribution or by a written beneficiary designation accepted by
the Company, (ii) by operation of law in connection with a merger,
consolidation, recapitalization, reclassification or exchange of Shares,
reorganization or similar transaction involving the Company and affecting the
Shares generally or (iii) with the approval of the Committee, to a member of
Grantee’s family, or a trust primarily for the benefit of Grantee and/or one or
more members of Grantee’s family, or to a corporation, partnership or other
entity primarily for the benefit of Grantee and/or one or more such family
members and/or trusts or (iv) with the approval of the Committee, in another
estate or personal financial planning transaction; provided,  however, that in
any such case the Performance-Based Restricted Stock Unit Award so





7

--------------------------------------------------------------------------------

 



Transferred and, upon issuance of Performance Unit Shares in settlement thereof,
the Performance Unit Shares issued to the Transferee shall remain subject in the
hands of the Transferee to the restrictions on Transfer provided hereby and all
other terms hereof, including the terms of subsection 2(c) above.  The foregoing
notwithstanding, if RSUs constitute deferrals of compensation for purposes of
Code Section 409A, RSUs and any related right of Grantee shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Grantee or his or her
beneficiary, except as permitted under Code Section 409A and regulations and
guidance thereunder.

(c)            Fiduciary, Securities Law and Officer Restrictions.  As an
employee, officer and/or director of the Company, Grantee may be subject to
restrictions on his or her ability to sell or otherwise Transfer Performance
Unit Shares by reason of being a fiduciary for the Company or by reason of
federal or state securities laws and/or the policies regarding transactions in
securities of the Company from time to time adopted by the Company and
applicable to Grantee in connection therewith.  Nothing contained herein shall
relieve Grantee of any restriction on sale or other Transfer of Performance Unit
Shares provided thereby and any other restrictions of sale or other Transfer of
Performance Unit Shares provided herein (including in a Performance-Based
Restricted Stock Unit Award Notice or in the Plan) shall be in addition to and
not in lieu of any other restrictions provided thereby.   Pursuant to the
Company’s Equity Ownership Policy currently in effect and as may be amended from
time to time, certain officers of the Company are currently, or may in the
future be, subject to restrictions on sales or transfers of Performance Unit
Shares and other equity rights issued by the Company.  If Grantee is at any time
subject to such Equity Ownership Policy, sale or transfer of Grantees’
Performance Unit Shares shall be restricted as provided in such Equity Ownership
Policy. 

SECTION 4.   ADJUSTMENT OF SHARES.

(a)            Adjustment Generally.  If while the Performance-Based Restricted
Stock Unit remains in effect there shall be any change in the outstanding Shares
of the class which are to be issued upon settlement of the Performance-Based
Restricted Stock Unit, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, combination
of shares, exchange of shares for other securities or other like change in the
outstanding Shares, or any spin-off, split-off, dividend in kind or other
extraordinary dividend or other distribution in respect of such outstanding
Shares or other extraordinary change in the capital structure of the Company, an
adjustment shall be made to the terms of the Performance-Based Restricted Stock
Unit so that the Performance-Based Restricted Stock Unit shall thereafter be
ultimately settled, otherwise on the same terms and conditions as provided by
the Performance-Based Restricted Stock Unit Award Notice, this Agreement and the
Plan, for such securities, cash and/or other property as would have been
received in respect of the Shares that would have been issued upon settlement of
the Performance-Based Restricted Stock Unit had the Performance-Based Restricted
Stock Unit been settled in full immediately prior to such change or distribution
(whether or not the Performance-Based Restricted Stock Unit was then fully
vested) or, if and to the extent the Committee determines that so adjusting the
consideration to be received upon settlement of the Performance-Based Restricted
Stock Unit, in whole or in part, is not practicable, the





8

--------------------------------------------------------------------------------

 



Committee shall equitably modify the consideration to be received in respect of
the settlement of the Performance-Based Restricted Stock Unit or other pertinent
terms and conditions of the Performance-Based Restricted Stock Unit as provided
by subsection 4(b) below.  Such an adjustment shall be made successively each
time any such change in the outstanding Shares of the class which may be
received upon settlement of the Performance-Based Restricted Stock Unit or
extraordinary distribution in respect of such outstanding Shares or
extraordinary change in the capital structure of the Company shall occur.

(b)            Modification Of Performance-Based Restricted Stock Unit.  In the
event any change in the outstanding Shares of the class which may be received
upon settlement of the Performance-Based Restricted Stock Unit or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company described in subsection 4(a) above occurs,
or in the event of any change in applicable laws or any change in circumstances
which results in or would result in any substantial dilution or enlargement of
the rights granted to, or available for, Grantee in respect of a
Performance-Based Restricted Stock Unit or otherwise as a participant in the
Plan or which otherwise warrants equitable adjustment to the terms and
conditions of the Performance-Based Restricted Stock Unit because such event or
circumstances interferes with the intended operation of the Plan (including the
intended tax consequences of Awards) occurs, then the Committee may, and shall
where required by subsection 7(a) above, adjust the number and kind of
Performance Unit Shares and/or other securities and/or cash or other property
that may be issued or delivered upon the settlement of the Performance-Based
Restricted Stock Unit and/or adjust the other terms and conditions of the
Performance-Based Restricted Stock Unit as the Committee in its discretion
determines to be equitable in order to prevent dilution or enlargement of the
Grantee’s rights in respect of the Performance-Based Restricted Stock Unit as
such existed before such event.  Appropriate adjustments may likewise be made by
the Committee in other terms and conditions of the Performance-Based Restricted
Stock Unit to reflect equitably such changes in circumstances, including
modifications of performance targets and changes in the length of performance
periods relating to the vesting of the Performance-Based Restricted Stock Unit
or any restrictions on Performance Unit Shares.  Notwithstanding the foregoing,
no adjustment shall be made which is prohibited by Section 13 of the Plan.

(c)            Modifications To Comply With Section 409A.  To the extent
applicable, this Agreement (including any related Notice of Restricted Stock
Award) shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date on which a Performance-Based Restricted Stock Unit was
awarded.  Without limiting the authority of the Committee under subsection 4(b)
above to make modifications to the Performance-Based Restricted Stock Unit by
reason of changes in law or circumstances that would result in any substantial
dilution or enlargement of the rights granted to, or available for, Grantee in
respect of a Performance-Based Restricted Stock Unit or otherwise as a
participant in the Plan or which otherwise warrants equitable adjustment to the
terms and conditions of the Performance-Based Restricted Stock Unit because such
event interferes with the operation of the Plan, and notwithstanding any
provision of this Agreement to the contrary, in the event that the Committee or
an authorized officer of the Company determines that any amounts will be





9

--------------------------------------------------------------------------------

 



immediately taxable to the Participant under Section 409A of the Code and
related Department of Treasury guidance (or subject the Grantee to a penalty
tax) in connection with the grant or vesting of the Performance-Based Restricted
Stock Unit or any other provision of the Performance-Based Restricted Stock Unit
Award Notice or this Agreement or the Plan, the Company may (a) adopt such
amendments to the Performance-Based Restricted Stock Unit, including amendments
to this Agreement (having prospective or retroactive effect), that the Committee
or authorized officer determines to be necessary or appropriate to preserve the
intended tax treatment of the Performance-Based Restricted Stock Unit and/or (b)
take such other actions as the Committee or authorized officer determines to be
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance, including such Department of
Treasury guidance and other interpretive materials as may be issued after the
date on which such Performance-Based Restricted Stock Unit was awarded, but only
to the extent permitted under Code Section 409A and regulations and guidance
thereunder.

 

SECTION 5.   MISCELLANEOUS PROVISIONS.

(a)            Rights as a Shareholder.  Neither the Grantee nor the Grantee’s
personal representative or permitted Transferee shall have any rights as a
shareholder with respect to any Performance Unit Shares until the Grantee or his
or her personal representative or permitted Transferee becomes entitled to
receive such Performance Unit Shares pursuant to this Agreement, the Plan and
the applicable Performance-Based Restricted Stock Unit Award Notice, and any
such right shall also be subject to subsections 2(g) and 3(c) above.

(b)            Tenure.  Nothing in the Performance-Based Restricted Stock Unit
Award Notice, this Agreement or in the Plan shall confer upon the Grantee any
right to continue in the Company’s Service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining the Grantee) or of the Grantee,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without cause.

(c)            Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery to the President, Treasurer, General Counsel, Secretary or any
Assistant Secretary of the Company or five Business Days upon deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid addressed to the Company.  A notice shall be addressed to the
Company at its principal executive office, marked to the attention of the
Corporate Secretary, and to the Grantee at the address that he or she most
recently provided to the Company.

(d)            Entire Agreement.  This Agreement, any related Performance-Based
Restricted Stock Unit Award Notice and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof and
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.





10

--------------------------------------------------------------------------------

 



(e)            Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

(f)            Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s personal representatives, heirs,
legatees and other permitted Transferees, assigns and the legal representatives,
heirs and legatees of the Grantee’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

(g)            Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State.

SECTION 6.   DEFINITIONS.

(a)            “Code” shall mean the Internal Revenue Code of 1986, as amended
and as the same may be amended from time to time, and the regulations
promulgated thereunder.

(b)            “Company” shall mean Magellan Health, Inc., a Delaware
corporation, and any successor thereto.

(c)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(d)            “Securities Act” shall mean the Securities Act of 1933, as
amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(e)            “Share” shall mean a share of Ordinary Common Stock, $0.01 par
value per share, of the Company, as the same may generally be exchanged for or
changed into any other share of capital stock or other security of the Company
or any other company in connection with a transaction referred to in Section 4
above (and in the event of any such successive exchange or change, any security
resulting from any such successive exchange or change).

(f)            “Transfer” shall mean, with respect to any Performance-Based
Restricted Stock Unit or any Unit Share, any sale, assignment, transfer,
alienation, conveyance, gift, bequest by will or under intestacy laws, pledge,
lien encumbrance or other disposition, with or without consideration, of all or
part of such Performance-Based Restricted Stock Unit or any Unit Share, or of
any beneficial interest therein, now or hereafter owned by the Grantee,
including by execution, attachments, levy or similar process.

 





11

--------------------------------------------------------------------------------

 



In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

 

 

MAGELLAN HEALTH, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Barry M. Smith

 

Title:

Chairman and Chief Executive Officer

 

 

GRANTEE:

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------